In a negligence action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), entered September 10, 1997, as, upon reargument, adhered to its original determination granting the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the plaintiff failed to present sufficient evidence to create a factual question as to whether the defendants had actual or constructive notice of the allegedly defective gutter {see, Seigel v Congregation Zichron Shmuel, 226 AD2d 913). Accordingly, summary judgment was properly granted to the defendants dismissing the complaint. Rosenblatt, J. P., Copertino, Sullivan and Altman, JJ., concur.